Citation Nr: 1813996	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-17 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral hip disorder, to include secondary to right knee degenerative arthritis with residuals of a meniscal tear. 

2. Entitlement to service connection for a left knee disorder, to include secondary to right knee degenerative arthritis with residuals of a meniscal tear. 

3. Entitlement to service connection for a bilateral foot disorder, to include secondary to right knee degenerative arthritis with residuals of a meniscal tear.

4. Entitlement to service connection for right hand carpal tunnel syndrome, to include secondary to right knee degenerative arthritis with residuals of a meniscal tear. 

5. Entitlement to service connection for a cervical spine disorder, to include secondary to right knee degenerative arthritis with residuals of a meniscal tear. 

6. Entitlement to service connection for a left shoulder disorder, to include secondary to right knee degenerative arthritis with residuals of a meniscal tear. 

(The issues of entitlement to a rating greater than 70 percent for posttraumatic stress disorder, and entitlement to special monthly compensation based on the need for aid and attendance or at the housebound rate, will be addressed by another Veterans Law Judge in a separate decision). 


REPRESENTATION

Appellant represented by:	Robert Staples, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 24, 1979 to October 10, 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In January 2016, a videoconference hearing was held before the undersigned. In June 2016, the Board remanded the listed issues for additional development. 

In May 2017, the representative submitted a response to the January 2017 supplemental statement of the case. The response included some additional medical records. The representative "asked the Judge to enter a decision upon all the additional medical records he currently has in the Veteran's file." The Board finds that this is a waiver of RO jurisdiction of these records. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The preponderance of the probative evidence is against finding that any current bilateral hip disorder is related to active service or is proximately due to or aggravated by right knee degenerative arthritis with residuals of a meniscal tear. 

2. The preponderance of the probative evidence is against finding that any current left knee disorder is related to active service or is proximately due to or aggravated by right knee degenerative arthritis with residuals of a meniscal tear. 

3. The preponderance of the probative evidence is against finding that any current bilateral foot disorder is related to active service or is proximately due to or aggravated by right knee degenerative arthritis with residuals of a meniscal tear.

4. The preponderance of the probative evidence is against finding that any current right hand carpal tunnel syndrome is related to active service or is proximately due to or aggravated by right knee degenerative arthritis with residuals of a meniscal tear. 

5. The preponderance of the probative evidence is against finding that any cervical spine disorder is related to active service or is proximately due to or aggravated by right knee degenerative arthritis with residuals of a meniscal tear. 

6. The preponderance of the probative evidence is against finding that any left shoulder disorder is related to active service or is proximately due to or aggravated by right knee degenerative arthritis with residuals of a meniscal tear.


CONCLUSIONS OF LAW

1. A bilateral hip disorder was not incurred or aggravated during active service and is not secondary to right knee degenerative arthritis with residuals of a meniscal tear. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017). 

2. A left knee disorder was not incurred or aggravated during active service and is not secondary to right knee degenerative arthritis with residuals of a meniscal tear. 38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.310.

3. A bilateral foot disorder was not incurred or aggravated during active service and is not secondary to right knee degenerative arthritis with residuals of a meniscal tear. 38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.310.

4. Right hand carpal tunnel syndrome was not incurred or aggravated during active service and is not secondary to right knee degenerative arthritis with residuals of a meniscal tear. 38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.310.

5. A cervical spine disorder was not incurred or aggravated during active service and is not secondary to right knee degenerative arthritis with residuals of a meniscal tear. 38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.310.


6. A left shoulder disorder was not incurred or aggravated during active service and is not secondary to right knee degenerative arthritis with residuals of a meniscal tear. 38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the June 2016 remand, additional examinations and opinions were obtained. In May 2017, the representative argued that these were inadequate for various reasons, to include not having reviewed the records, not addressing the remand questions, and relying on disputed medical evidence. On review, the examiners reviewed the electronic claims folder and provided sufficient rationale for their opinions. The January 2017 examinations and opinions are considered adequate and substantially comply with the remand directives. Additional opinion is not required.

Accordingly, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Analysis

The Veteran asserts that service connection is warranted for multiple orthopedic complaints. He does not contend these conditions began during his brief period of active service and service records not show any complaints or treatment for the claimed disorders. Service connection on a direct basis is not warranted. See 38 C.F.R. § 3.303. 

The Veteran did not have 90 days or more of service and the regulations governing presumptive service connection for arthritis are not for application. See 38 C.F.R. §§ 3.307(a)(1), 3.309(a) (2017). 

The Veteran, however, argues that these disabilities are secondary to his service-connected right knee degenerative arthritis with residuals of a meniscal tear. Specifically, he contends that his right knee locks up and he frequently falls which has resulted in multiple injuries. With regard to the claim for carpal tunnel syndrome, the Veteran asserts it is related to gripping his walker which he reports using because of his right knee. In argument submitted following the videoconference hearing, the representative argued that the Veteran was denied service connection because of a misdiagnosis of muscular dystrophy. 

Service connection may be granted on a secondary basis for a disability that is proximately due to a service-connected condition. 38 C.F.R. § 3.310(a). Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation. Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b). In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the Court in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability. 38 C.F.R. § 3.310(b).

Evidence of record shows the Veteran frequently falls and that as a result, he has suffered numerous injuries. For purposes of this decision, the Board concedes current diagnoses for the claimed disorders. The question though, is whether the falls are due to the Veteran's service-connected disorder or are due to another cause. 

A March 1996 letter from Dr. T., a neurologist, indicates that a February 1996 muscle biopsy confirmed that the appellant suffered from Becker muscular dystrophy. 

On VA examination in October 2011, the examiner attributed the Veteran's falls to a neuromuscular condition. In correspondence and at the hearing, the Veteran argued that genetic testing confirms he does not have Becker muscular dystrophy and that all of his falls result from pain and instability in his right knee. 

In support of his contentions, the Veteran submitted numerous private medical records and statements, to include genetic testing. In an April 2010 statement Dr. L., a family practitioner, stated that after reviewing the appellant's genetic studies, he found that the appellant did not have Becker muscular dystrophy. Dr. L. stated that the Veteran had severe weakness to the left lower extremity which caused an abnormal gait and that the abnormal gait had worsened the osteoarthritis in his knees, which was secondary to his service aggravated condition. 

In an April 2012 statement, Dr. L. stated:

The result of the many test[s] and examinations including the gene studies which was part of the same specimen that was used for the biopsy, and all the tests results confirm that the knee damage has led to osteoarthritis in all the areas that have been damaged from falling because of the right knee problem, which is a result of the damage to his knee that was hurt in [the service]. 

The facts are obvious. The right knee problems have caused and created major complications. The left knee and right foot broken, having been run over by a truck, the hip, lower back, cervical spine and both shoulders are the results of the right knee problem. The pain, deterioration, and nerve damage are all results of falling, leaving him using a rolling walker. 

In a September 2013 statement, Dr. L. stated that the Veteran had used his left leg to compensate for his right leg problems caused by his in-service injury and his left leg is deteriorating from the overuse and stress. He further stated that the Veteran has had multiple falls due to his leg injury that have caused injuries to his cervical spine. 

In a December 2013 statement, Dr. L. stated that the Veteran developed a cervical spine injury from compensating for the right knee injury which resulted in episodes of his knee giving way and multiple falls.

On January 19, 2017, the Veteran underwent a VA knee examination. The electronic claims folder was reviewed. Since discharge, the Veteran has had two right knee arthroscopies. Plain films showed minimal degenerative changes in the right knee. Range of motion of the right knee was from 0 to 135 degrees.  Pain was noted on examination and noted to cause functional loss. Joint stability testing was normal on the right. With regard to the Veteran's complaints of frequent falling, the examiner stated:

While an occasional fall may be due to pain and mechanical symptoms associated with [degenerative joint disease] of the right knee, this patient's frequent falling is more likely secondary to lower extremity weakness unrelated to the [degenerative joint disease] in his right knee. His contralateral lower extremity presents with significant loss of muscle control and tone and is significantly more symptomatic on examination than his right knee. The right knee [degenerative joint disease] is unlikely to be the cause of this patient's falling. The cause of his lower extremity weakness, left greater than right side, should be worked up independently of his right knee [degenerative joint disease]. 

On January 26, 2017, the Veteran underwent additional examination by a physician who specializes in neuromuscular disorders. He reviewed the electronic record and the recent orthopedic examination. The examiner responded to specific questions posed by the Board. Regarding whether the Veteran had a neuromuscular disorder, the examiner stated "yes". The examiner discussed the various evidence reviewed and stated: 

From the information provided, there can be no doubt that the [V]eteran has a neuromuscular disorder, specifically a myopathy, and likely one that affects dystrophin. This conclusion is based on neurological exams demonstrating severe proximal arm and leg weakness, prior [electromyograms] demonstrating myopathic motor units, serum [creatine prosphokinase] levels over 14,000 and a muscle biopsy showing myopathic features including markedly decreased levels of dystrophin.

Regarding the Veteran's history of falls, the examiner stated:

Isolating the cause of these is complicated by the fact that he is known to have severe orthopedic problems in his right knee, and severe cervical myopathy. However, even on this complicated background it is clear that his myopathy is likely to be the major cause for his falls. His first detailed neurological exams in 1995 and 1996 showed severe bilateral lower extremity weakness with diminished lower extremity reflexes. If his falls were due to his right knee issues, the weakness should have been worse on the right. If his falls were due to his cervical myelopathy, his lower extremity reflexes should have been more brisk. Based on the evidence, this applicant's history of falls is more likely than not due to his myopathy. 

The examiner subsequently provided an addendum stating he had reviewed the October 2016 electromyographic study, but that study did not change his opinion in any way. 

In further support of his contentions, the Veteran submitted an October 2016 pathology report from Duke University Health System. He asserts this shows he does not have multiple sclerosis or muscular dystrophy. This report lists an impression of "end-stage muscle." 

In connection with a claim for compensation under 38 U.S.C. § 1151 (2012), a VA opinion was obtained in February 2017, which specifically addresses whether there was a misdiagnosis of muscular dystrophy. The examiner stated:

This veteran has multiple comorbities (sic), and include without any doubt a neuromuscular disorder, of the type of myopathy. At the moment of biopsy, in 1996, this was the standard method for diagnosis of muscular dystrophies, and result[s] from the biopsy clearly documented low levels of dystrophin, which is characteristic of Becker muscular dystrophy. At the time, this was the best diagnosis, relevant to the clinical presentation. ...

The examiner further stated that while subsequently available genetic tests were negative for Becker muscular dystrophy, a diagnosis of myopathy and clinical findings of muscular dystrophy were evident. 

The Board acknowledges the Veteran's extensive arguments that he does not have Becker muscular dystrophy or any type of muscular dystrophy, but finds that the appellant is not competent to provide an opinion on a complex medical question. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Regardless of the specific diagnosis, the overwhelming medical evidence shows that he has some type of a neuromuscular disorder and that this is the reason for his frequent falls. With regard to the carpal tunnel claim, the Veteran's need for a rolling walker appears to be due to his nonservice-connected lower extremity weakness and not due to his service-connected right knee disorder, which objectively is not manifested by instability. In making this determination, the Board finds the 2017 VA opinions highly probative. They were based on a review of the record and are supported by adequate rationale.

The Board has considered the favorable statements from Dr. L. While these statements indicate he does not have Becker muscular dystrophy, they essentially ignore the fact that the Veteran suffers from some type of a neuromuscular disorder resulting in significant lower extremity weakness. Further, Dr. L. is a family practitioner whereas the VA examiners include neurologists, and are shown to have greater expertise and knowledge as to the cause of the appellant's disability.  Finally, Dr. L.'s statements only consider the Veteran's service-connected right knee disorder as a basis for the falls and thus, are not considered probative. 

The Board has also considered the multiple lay statements of record which indicate the Veteran has fallen on numerous occasions due to his right knee pain and locking and that this has resulted in additional injuries. Lay persons are competent to report on that of which they have personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). Notwithstanding, lay persons are not competent to report that the falls are due to his service-connected right knee versus his nonservice-connected neuromuscular disorder and the statements do not outweigh the well-reasoned medical opinions of record. 

In sum, the preponderance of the most probative evidence is against finding that the claimed disorders are related to active service or are proximately due to or aggravated by service-connected right knee degenerative arthritis with residuals of a meniscal tear. The doctrine of reasonable doubt is not for application and the claims are denied. See 38 C.F.R. § 3.102 (2017). 


ORDER

Entitlement to service connection for a bilateral hip disorder, to include secondary to right knee degenerative arthritis with residuals of a meniscal tear, is denied. 

Entitlement to service connection for a left knee disorder, to include secondary to right knee degenerative arthritis with residuals of a meniscal tear, is denied. 

Entitlement to service connection for a bilateral foot disorder, to include secondary to right knee degenerative arthritis with residuals of a meniscal tear, is denied.


Entitlement to service connection for right hand carpal tunnel syndrome, to include secondary to right knee degenerative arthritis with residuals of a meniscal tear, is denied. 

Entitlement to service connection for a cervical spine disorder, to include secondary to right knee degenerative arthritis with residuals of a meniscal tear, is denied. 

Entitlement to service connection for a left shoulder disorder, to include secondary to right knee degenerative arthritis with residuals of a meniscal tear, is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


